Case 5:18-cv-05044-JLV Document 26-8 Filed 11/05/19 Page 1 of 2 PageID #: 493




                                 Exhibit H.
           October 3, 2016 letter from Dan Holloway to Farm Bureau
    Case 5:18-cv-05044-JLV Document 26-8 Filed 11/05/19 Page 2 of 2 PageID #: 494




                                   ABOUREZK LAW FIRM
Mike Abourezk                                  P.O. BOX 9460                              Charles Abourezk
**Alicia D. Garcia                                                                        *Robin L. Zephier
tDaniel E. Holloway                      RAPID CITY, SD 57709-9460
                                           (2020 W. OMAHA ST.)                    *Also licensed in Colorado
** Also licensed in California               TEL: (605) 342-0097
tAlso licensed in New York                  FAX: (605) 342-5170



                                              October 3, 2016

  By US mail

  James M. DeFea
  SO Business Center Bodily Injury Specialist
  Farm Bureau Property and Casualty Insurance Company
  3500 South Philips Ave, Suite 247
  Sioux Falls, SO 57105

  Re:      Leonard and Patty Gregersonl stolen-cattle claimj claim number A090314PoO

  Dear Mr. DeFea,

         I've received your letter to me dated September 27, 2016. Your letters to the Gregersons
 did not make clear why Farm Bureau has denied the claim. Nor does your letter to me state the
 basis for denial. You just invite me to give you a call and talk about it on the phone.

          I'd like to have Farm Bureau's reasons in writing. We don't speak as precisely and
 accurately in phone conversations as when we write things down in letters. And we don't
 remember what is said with as much precision and accuracy, either. So oral conversations give
 rise to confusion and disagreement over what was said. Discussing matters like this on the
 phone tends to make disputes harder, not easier, to resolve.

         So again, please send me a written statement explicitly laying out the exact reasons why
 Farm Bureau denies the Gregersons' claim. That will enable the Gregersons to respond
 effectivel y.



                                                 Yours,




                                                                                  Gregerson - 000086
